Title: From George Washington to Charles-François, vicomte Du Buysson des Aix, 10 October 1780
From: Washington, George
To: Du Buysson des Aix, Charles-François, vicomte


                  
                     
                     Sir
                     Head Quarters Prekaness 10th October 1780.
                  
                  I have recd your several favors from Hillsborough, Annapolis
                     and Philada. I sincerely lament the loss of the Baron de Kalb. The manner
                     in which he died fully justified the opinion which I ever entertained of him,
                     and will endear his memory to this Country.
                  The State of Virginia, sensible of the dangerous influence which
                     Governor Hamilton holds over the Indians, have absolutely refused to exchange
                     him on any terms, for the present at least; and as I have never deviated from a
                     Rule which I laid down at the beginning of the War, of exchanging Officers in
                     course, according to the time of their captivity, I cannot, without manifest
                     injury to several Gentlemen of your Rank, who have been prisoners more than
                     three Years, propose your exchange in preference to theirs. I am glad to find
                     that you yourself seem aware of this difficulty, in your letter from
                     Philada.
                  Being bound by the terms of your parole to render yourself at
                     New York by a certain time, unless you effect an exchange, I do not see how you
                     can possibly avoid a compliance as soon as the state of your wounds will admit
                     of it—Sir Henry Clinton, may perhaps in consideration of your circumstances
                     extend your Parole to Europe, as a similar indulgence has been allowed to
                     several Officers of the British Army, on account of their health. This
                     application can only be made to him, whether personally, or by your informing
                     him by letter of your arrival at Philadelphia, and requesting liberty, on
                     acct of the peculiarity of your situation, to go to France. I am Sir
                     Yrmost obt Servt 
               